NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           JUN 28 2019
STEVEN MCARDLE,                                  No.     17-17246       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


              Plaintiff-Appellee,                D.C. No. 4:09-cv-01117-CW

 v.
                                                 MEMORANDUM*
AT&T MOBILITY LLC; NEW
CINGULAR WIRELESS PCS, LLC;
NEW CINGULAR WIRELESS
SERVICES, INC.,

              Defendants-Appellants.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                     Argued and Submitted February 12, 2019
                            San Francisco, California

Before: McKEOWN, W. FLETCHER, and MURGUIA, Circuit Judges.

      AT&T Mobility LLC (“AT&T”) appeals the district court’s order rescinding

its earlier order to compel arbitration and vacating the arbitration award. We have

jurisdiction under 9 U.S.C. § 16(a)(1), and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      For the reasons set forth in our concurrently filed opinion in Blair v. Rent-A-

Center, Inc., No. 17-17221, we hold that California’s McGill rule is not preempted

by the Federal Arbitration Act.

      In light of this holding, we hold that the arbitration agreement between

AT&T and plaintiff Steven McArdle is null and void in its entirety. Subsection

2.2(6) of the parties’ agreement purports to waive McArdle’s right to pursue public

injunctive relief in any forum and so is unenforceable under California law. See

McGill v. Citibank N.A., 393 P.3d 85, 94 (Cal. 2017). Subsection 2.2(6) of the

agreement continues: “If this specific provision is found to be unenforceable, then

the entirety of this arbitration provision shall be null and void.”

      The text’s non-severability clause plainly invalidates the entire arbitration

agreement. Contrary to AT&T’s assertions, there are no “ambiguities about the

scope of [the] arbitration agreement.” See Lamps Plus, Inc. v. Varela, 139 S. Ct.
1407, 1418 (2019) (citing Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 24–25 (1983)); see also E.E.O.C v. Waffle House, Inc., 534 U.S. 279,

294 (2002) (“[W]e do not override the clear intent of the parties, or reach a result

inconsistent with the plain text of the contract, simply because the policy favoring

arbitration is implicated.”).




                                            2
      AT&T’s proposed two-step process derived from our opinion in Ferguson v.

Corinthian Colleges, Inc., 733 F.3d 928 (9th Cir. 2013) is impermissible where the

arbitration agreement is null and void in its entirety. Under these circumstances,

the district court did not err in vacating the arbitration award and rescinding its

prior order compelling arbitration.

      AFFIRMED.




                                           3